Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

ANDREW J. BORLAND                                 GREGORY F. ZOELLER
Borland & Gaerte                                  Attorney General of Indiana
Indianapolis, Indiana
                                                  RICHARD C. WEBSTER
                                                  Deputy Attorney General

                                                                                FILED
                                                  Indianapolis, Indiana

                                                                            Dec 07 2012, 9:27 am

                              IN THE                                                CLERK
                    COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                  court of appeals and
                                                                                         tax court




ANDREA AVERITTE,                                  )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 49A02-1203-CR-251
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE MARIAN SUPERIOR COURT
                          The Honorable Sheila A. Carlisle, Judge
                            Cause No. 49G03-1108-FC-56579



                                       December 7, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

      Andrea Averitte appeals her conviction for forgery, as a Class C felony, following

a jury trial. Averitte raises a single issue for our review, namely, whether the State

presented sufficient evidence to support her conviction. We affirm.

                      FACTS AND PROCEDURAL HISTORY

      On June 1, 2011, Averitte and Jennifer Cobb entered the Hoot’s Liquor Store

(“Hoot’s”) on North Illinois Street in Indianapolis.       Averitte presented a check to

Stephanie Bridges, a manager of Hoot’s who was working the cash register at the time.

The check purported to be written on the account of an Oklahoma business and was made

out to Averitte. Pursuant to Hoot’s policy, Bridges asked for an ID from the woman who

presented the check. The ID, a driver’s license, matched Averitte’s name and the photo

matched the woman who presented it.

      After the check twice failed to clear the store’s computer system, Bridges took it

and Averitte’s license to a back room to try to contact the maker of the check by

telephone. She was unable to reach anyone. She then returned to the register to give the

two women the check and license back, but they had left.

      Later that day, Cobb returned and told Bridges that Averitte’s son had an asthma

attack and Averitte needed her license back. Bridges recognized Cobb by her neck tattoo.

Bridges refused to give Averitte’s license to Cobb.

      Thereafter, Bridges contacted local police. A few weeks later, Detective Glen

Schmidt met with Bridges and showed her a photographic array.           Bridges selected

Averitte’s photo as matching the woman who had presented the check.


                                            2
       On August 12, 2011, the State charged Averitte with forgery, as a Class C felony,

and attempted theft, as a Class D felony. Bridges testified at the ensuing jury trial.

Following the presentation of the State’s evidence, Averitte testified on her own behalf

and claimed that she had not been at Hoot’s on the day in question and, instead, Cobb had

acted alone. Averitte further testified that she had not realized her license was missing

until July 27, although records from the Bureau of Motor Vehicles demonstrated that she

had sought a new license on June 10, just nine days after the events at Hoot’s.

       The jury found Averitte guilty as charged, and the trial court entered judgment of

conviction on the Class C felony forgery verdict. This appeal ensued.

                             DISCUSSION AND DECISION

       On appeal, Averitte contends that the State failed to present sufficient evidence to

support her conviction. When reviewing a claim of sufficiency of the evidence, we do

not reweigh the evidence or judge the credibility of the witnesses. Jones v. State, 783

N.E.2d 1132, 1139 (Ind. 2003). We look only to the probative evidence supporting the

verdict and the reasonable inferences that may be drawn from that evidence to determine

whether a reasonable trier of fact could conclude the defendant was guilty beyond a

reasonable doubt. Id. If there is substantial evidence of probative value to support the

conviction, it will not be set aside. Id.

       The State charged Averitte with forgery, as a Class C felony. To prove that

charge, the State was required to show that Averitte, with the intent to defraud, made,

uttered, or possessed a written instrument in such a manner that it purported to have been

made by authority of one who did not give authority. Ind. Code § 35-43-5-2(b).


                                             3
      The State presented sufficient evidence to support its allegation. Bridges testified

that Averitte presented a check that purported to have been made under the authority of

an Oklahoma business.      The check could not be verified.       Averitte and the State

stipulated that the check was not genuine, that Averitte had never worked for the

company, and that the company had not given Averitte permission to cash the check.

Bridges personally observed Averitte present the check, confirmed her identity on her

license, submitted Averitte’s license to police, and identified Averitte in a photo array.

She then identified Averitte in the courtroom in front of the jury. The State met its

burden of proof.

      Averitte’s argument on appeal emphasizes her own testimony in place of Bridges’

testimony. But that argument is merely a request for this court to reweigh the evidence,

which we will not do. See Jones, 783 N.E.2d at 1139. Accordingly, we affirm Averitte’s

conviction.

      Affirmed.

KIRSCH, J., and MAY, J., concur.




                                            4